Cassoday, J.
The demand upon which this suit is brought was not due at the time of the commencement of this action. An attachment in such case is authorized upon the ground mentioned in the affidavit set forth in the foregoing statement. S. & B. Ann. Stats, sec. 2731, subd. 2; Laws of 1880, ch. 233, 256; Laws of 1885, ch. 39. The same proceedings are to be had in such case and the same affidavit is required as in actions upon matured demands, except that the statute requires the affidavit to “ state that the debt is to become due.” S. & B. Ann. Stats, sec. 2731. The affidavit in the case at bar did so state. True, the writ unnecessarily recites that “ it further appears from said affidavit that the whole amount due the said plaintiffs is the sum of $2,100,” etc.; but the affidavit was attached to the writ, and both were served upon the defendants at the same time, so that they were thereby informed that the word “ due ” was not used in the writ in the sense of the debt *390being then mature and payable, but rather in the sense of liability or indebtedness,— that the same was then owing to the plaintiffs. In other words, the inaccuracy in the use of the word in the writ corrected itself by asserting that it so appeared from the affidavit. Besides, the statute does not require the writ to state whether the indebtedness is due or to-become due. R. S. sec. 2730. It is the affidavit that gives the jurisdiction; and that, as already observed, truly stated that the indebtedness was “ to become due.”
It is, moreover, contended that the affidavit is fatally defective in stating “ that pa/rUes aforesaid have assigned,” etc., instead of stating, in the language of the statute, “that the defendants have assigned,” etc. E. S. sec. 2731. It is claimed, in effect, that “the parties aforesaid”-may refer to the plaintiffs alone, or to the plaintiffs and defendants together, or possibly to the defendants alone; and hence that it is so indefinite and uncertain that perjury cannot be predicated upon the affidavit. But we are constrained to hold that “ the parties aforesaid,” as used in the affidavit, when fairly construed, necessarily refers to the three defendants therein specifically named. They are the only persons whose names are given in the body of the affidavit, and they are so given before the words quoted. Under the statute as it now stands the affidavit is amendable “ at any time before the trial.” Laws of 1883, ch. 249; S. & B. Ann. Stats, sec, 2731a. This being so, it should, at least, be fairly construed.- By such construction it has meaning and significance. The sharp, technical construction sought to be applied to it would make it without meaning and even ridiculous.
By the Court.— The order of the circuit court is affirmed.